Matter of Jasmine E.C. (Gabriel J.C.) (2016 NY Slip Op 04341)





Matter of Jasmine E.C. (Gabriel J.C.)


2016 NY Slip Op 04341


Decided on June 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2016

Tom, J.P., Sweeny, Moskowitz, Richter, Gesmer, JJ.


1377

[*1]In re Jasmine E.C., Petitioner-Respondent, Gabriel J.C., Respondent-Appellant.


Larry S. Bachner, Jamaica, for appellant.
Jo Ann Douglas, New York, for respondent.

Order of protection, Family Court, New York County (Gail A. Adams, Referee), entered on or about July 24, 2015, after a hearing, unanimously affirmed, without costs.
While the court credited petitioner's testimony as to the "frightening" history of violence and harassment to which respondent subjected her, it did not make an express finding that respondent committed any of the family offenses asserted in the petition. However, a fair preponderance of the evidence supports the conclusion that respondent committed harassment in the second degree and menacing in the second degree (Penal Law §§ 240.26[2], [3]; 120.14[2]; see Matter of Kaur v Singh, 73 AD3d 1178 [2d Dept 2010]). The court found credible petitioner's testimony that, in violation of prior orders of protection, respondent followed her wherever she went, including on the train and popping out of bushes; tracked her down through Facebook, causing her to relocate to a shelter and to hide from him out of fear for her safety and that of her children; and harassed her by photographing her and her son during a court appearance. There is no basis for disturbing the court's determination crediting petitioner's version of events over that of respondent (Matter of William M. v Elba Q., 121 AD3d 489 [1st Dept 2014]; Matter of Muldavin v Muldavin, 248 AD2d 209 [1st Dept 1998]).
We have considered respondent's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 7, 2016
CLERK